 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HOWARD FORBES,                                   No. 2:16-cv-1884 MCE GGH P
12                       Petitioner,
13           v.                                        ORDER TO SHOW CAUSE
14    DANIEL PARAMO,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding in this case pro se. On August 16, 2016, the

18   undersigned issued an Order and Findings and Recommendations recommending, in pertinent

19   part, that the action be stayed pending the exhaustion of state court remedies. ECF No. 6. The

20   presiding District Judge adopted the Findings and Recommendations and granted a stay of this

21   proceeding on January 5, 2017. ECF No. 12. On August 7, 2017, the undersigned issued an

22   order requiring petitioner to file a statement notifying the court whether he had a matter pending

23   before the California Supreme Court or that the Supreme Court had considered a habeas petition

24   and ruled on it within 30 days. ECF No. 13. On August 23, 2017 and September 7, 2017,

25   petitioner provided the court with case statuses on his state court exhaustion proceedings. ECF

26   Nos. 14, 15. In petitioner’s September 7, 2017 “status update,” petitioner had indicated to the

27   court that his petition was in the Solano County Superior Court and was pending a resolution.

28   ////
                                                       1
 1   ECF No. 15. However, to date, petitioner has not updated the court on the status of his
 2   exhaustion efforts.
 3          Good cause appearing, IT IS HEREBY ORDERED that petitioner shall, within 30 days
 4   from the date of this order, file a statement notifying the court whether he has a matter pending
 5   before the California Supreme Court or whether the Supreme Court has considered a habeas
 6   petition and ruled on it. Petitioner is warned that failure to comply with this order will result in a
 7   recommendation that this action be dismissed without prejudice.
 8   IT IS SO ORDERED.
 9   Dated: January 24, 2019
                                                   /s/ Gregory G. Hollows
10                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
